Case 19-16253-amc       Doc 30    Filed 03/13/20 Entered 03/13/20 15:45:42           Desc Main
                                  Document     Page 1 of 3



                                            HEARING DATE: April 7, 2020
                                            HEARING TIME: 11:00 AM
                                            LOCATION:     COURTROOM #4

               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
              EASTERN DISTRICT OF PENNSYLVANIA (PHILADELPHIA)

IN RE:                                      :              CHAPTER 13
                                            :
         REBECCA LIBERTY                    :
                                            :       PETITION NO.: 19-16253-AMC
               DEBTOR                       :

 MOTION FOR RELIEF FROM AUTOMATIC STAY TO PERMIT SUMMIT TRACE
        APARTMENTS, LP TO PROCEED WITH AN EVICTION FOR
            99 SUMMIT TRACE ROAD, LANGHORNE, PA 19047

         Petitioner, Summit Trace Apartments, LP,      by and through its attorney, Jénel R.

Marraccini, Esquire, moves this Court for an Order granting Relief From the Automatic Stay

provided for by 11 U.S.C. Section 362 and in support thereof avers the following:

         1.    The petitioner is Summit Trace Apartments, LP, a limited partnership organized

under the laws of Pennsylvania and authorized to conduct business in Pennsylvania.

         2.    The Petitioner is the owner of the property located at 99 Summit Trace Road,

Langhorne, Pa 19047 the premises the Debtor leased.

         3.    Rebecca Liberty, the Debtor in the above-entitled case under Chapter 13 of the

Bankruptcy Code pending in this Court, has a residential lease with the Petitioner at the above

listed addresses. A true and correct copy of the lease is attached hereto and incorporated herein

as Exhibit “A.”

         4.    On October 3, 2019, the above-named Debtor filed a Petition for Relief under

Chapter 13 of the Bankruptcy Code in this court.

         5.    Section 362(D)(1) of the United States Bankruptcy Code provides:
Case 19-16253-amc        Doc 30     Filed 03/13/20 Entered 03/13/20 15:45:42          Desc Main
                                    Document     Page 2 of 3



                       On request of a party in interest and after notice and a hearing, the court
                       shall grant relief from the stay provided under subsection (a) of this
                       section, such as by terminating, annulling, modifying, or conditioning
                       such stay—
                       (1)
                       for cause, including the lack of adequate protection of an interest in
                       property of such party in interest;

       6.      The Debtor has failed to pay post-petition rents, late fees, attorney’s fees and

court costs to Petitioner totaling $1,381.87.

       7.      The post-petition amount consists of March 2020 rental balance of $1,381.87.

       8.      A ledger showing these amounts is attached hereto and incorporated by reference

as Exhibit “B.”

       9.      In addition, due to Debtor’s failure to pay the aforementioned post petition rent

payments, Petitioner herein has had to incur $681.00 in legal fees and costs, which Debtor is

responsible for in accordance with the parties’ lease agreement.

       10.     The Debtor does not have the means of paying her rent and the Petitioner is

without adequate protection.

       11.     Debtor continues to have the use of the premises "Rent-Free" and has no right to

remain therein without paying rent.

       WHEREFORE, Petitioner moves this Court for an Order Granting Relief from the

Automatic Stay provided for by 11 U.S.C. Section 362 and permitting Petitioner to proceed with

an action for possession of the leased premises.

                                                Respectfully submitted,

                                                COHEN MARRACCINI, LLC.

                                        BY:            /s/ Jénel R. Marraccini
                                                JÉNEL R. MARRACCINI, ESQUIRE
                                                Attorney for Petitioner
                                                660 Second Street Pike
Case 19-16253-amc   Doc 30   Filed 03/13/20 Entered 03/13/20 15:45:42   Desc Main
                             Document     Page 3 of 3



                                     Southampton, PA 18966
                                     (215)887-8100
